               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00017-MR-WCM


MICHAEL MARTIN,                  )
                                 )
                   Plaintiff,    )
                                 )
          vs.                    )                      ORDER
                                 )
ISS FACILITIES,                  )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss    [Doc.   7];   the     Magistrate   Judge’s    Memorandum     and

Recommendation regarding the disposition of that Motion [Doc. 13]; and the

Plaintiff’s Objection to   the    Magistrate Judge’s     Memorandum     and

Recommendation. [Doc. 14].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s Motion and to submit a

recommendation for its disposition.

     On July 22, 2020, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motion. [Doc. 13]. The parties


     Case 1:20-cv-00017-MR-WCM Document 16 Filed 08/24/20 Page 1 of 3
were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service.

      On July 6, 2020, the Plaintiff, proceeding pro se, filed an Objection

requesting the appointment of counsel. [Doc. 14]. There is, however, no

constitutional right to counsel in civil cases, and the Fourth Circuit Court of

Appeals has instructed that courts should exercise their discretion to appoint

counsel for pro se civil litigants “only in exceptional cases.” Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975). This is a relatively straightforward civil

rights case that does not feature the type of complexity warranting the

appointment of counsel. See Hildebrand v. PBM Graphics, Inc., No. 5:13-

CV-15-BO, 2013 WL 3357741, at *2 (E.D.N.C. July 2, 2013) (finding a run-

of-the-mill employment discrimination did not “merit special encouragement

from the Court to proceed,” making it “proper to deny the plaintiff's motion for

appointment of counsel.”). Moreover, the Magistrate Judge recommends

dismissal of this case based on the Plaintiff’s failure to file his EEOC charge

within the time required by 42 U.S.C. §§ 2000e-5(e)(1). [Doc. 13 at 9]. That

issue is not complex enough to justify the appointment of counsel. It is a

simple matter of the Plaintiff having failed to pursue his rights within the time




                                       2

     Case 1:20-cv-00017-MR-WCM Document 16 Filed 08/24/20 Page 2 of 3
allowed by law and thus he is entitled to no relief. Accordingly, the Plaintiff’s

request for the appointment of counsel is denied.

      After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s Motion to Dismiss should be granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections [Doc.

14] are OVERRULED; the Plaintiff’s request for appointment of counsel

[Doc. 14] is DENIED; the Memorandum and Recommendation [Doc. 13] is

ACCEPTED; the Defendant’s Motion to Dismiss [Doc. 7] is GRANTED; and

this case is hereby DISMISSED.

      The Clerk shall enter a judgment simultaneously herewith.

      IT IS SO ORDERED.

                                  Signed: August 24, 2020




                                         3

     Case 1:20-cv-00017-MR-WCM Document 16 Filed 08/24/20 Page 3 of 3
